Citation Nr: 0533717	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the recoupment of the full amount of the 
veteran's separation pay of $62,614.26 was proper.

2.  Entitlement to an earlier effective date for service 
connection for hypertension.

3.  Entitlement to service connection for a low back 
condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability, and if so whether service connection 
is warranted.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so whether service connection is 
warranted.

7.  Entitlement to service connection for bilateral leg 
condition.

8.  Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

By a rating decision issued in May 2003, the RO granted the 
veteran service connection for hypertension, effective 
October 1, 2002, and denied service connection for a back 
condition, right ankle condition and chondromalacia of both 
knees.  By a rating decision issued in January 2004, the RO 
denied the veteran service connection for a bilateral leg 
condition and obesity.  A Notice of Disagreement was received 
in January 2004.  A Statement of the Case was issued in June 
2004.  A timely appeal was received in July 2004.  

The veteran appeared and testified at a Travel Board hearing 
held at the RO before the undersigned Veterans Law Judge in 
September 2005.

The issues of service connection for a low back condition and 
a right knee disability and an earlier effective date for 
service connection of hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was separated from active service in 
September 1992 and at separation from military service he 
received separation pay in the amount of $62,614.26; the 
reason for separation was voluntary early leave program 
(SSB).

2.  The RO denied service connection for a right ankle 
disorder and bilateral knee disorders by rating decision 
issued in October 1995.  The veteran did not appeal, and this 
rating decision is final.

3.  New and material evidence has been received, and the 
veteran's claims for service connection for a right ankle 
disorder and bilateral knee disorders are reopened.

4.  The veteran does not currently have a right ankle 
disability shown by adequate pathology, nor is there any 
medical evidence showing a relationship between the veteran's 
current right ankle pain and his military service.

5.  The veteran's left knee disorder diagnosed in July 1995 
as chondromalacia, patella, is not related to his military 
service.

6.  The veteran does not currently have a bilateral leg 
disability shown by adequate pathology, nor is there any 
medical evidence showing a relationship between the veteran's 
claimed bilateral leg pain and his military service.

7.  The veteran's obesity is not an injury for VA purposes, 
and there is no evidence that the veteran's diagnosed obesity 
in service was due to any underlying disease.


CONCLUSIONS OF LAW

1.  The recoupment of separation pay, in the amount of 
$62,614.26 received in September 1992, by withholding the 
veteran's VA disability compensation is proper as a matter of 
law. 10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 3.700 
(2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The October 1995 RO rating decision that denied service 
connection for a right ankle disorder and bilateral knee 
disorders is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. § 3.160(d), 20.201, 20.302 (2005).

3.  New and material evidence has been received and the 
veteran's claims for service connection for a right ankle 
disorder and bilateral knee disorders are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

4.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).

5.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).

6.  Service connection for a bilateral leg disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).

7.  Service connection for obesity is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
November 2002, January 2003 and November 2003, prior to the 
initial AOJ decisions.  These letters advised the veteran of 
the first, second and third elements as stated above.  
Specifically, the November 2002 and January 2003 letters 
advised the veteran of what is required to reopen his claims 
for service connection for a right ankle disability and 
bilateral knee disabilities based upon new and material 
evidence, and the November 2003 letter advised the veteran of 
what evidence and information is needed to establish 
entitlement to service connection.  By means of the various 
ratings and the statement of the case, the veteran was 
advised of the specific reasons why these particular claims 
were denied, and the information and evidence needed to 
substantiate the claims.  He was also provided the text of 
the relevant regulation implementing the law with respect to 
this notice requirement and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims and made arguments consistent with an understanding of 
what was needed to support his claims.  

Although the notice letters provided to the veteran do not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents sent by VA, read as a whole, give notice to the 
veteran of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim and possibly 
leading to such information and evidence.  VA has, therefore, 
complied with the VCAA notice requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  The 
veteran did not identify any VA treatment records.  The 
veteran identified private treatment records, and submitted 
them to VA himself.  The veteran was notified in the rating 
decisions and Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, VA is not obligated 
to provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  As discussed below, new 
and material evidence has been received to reopen the 
veteran's claims for service connection for a right ankle 
disability and bilateral knee disabilities. 

For service connection, an examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2005).  The veteran was 
provided a VA examination in March 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis - Recoupment

The veteran argues that VA's recoupment of the full amount of 
severance pay he received at separation from active service 
was not appropriate.  Having carefully considered the 
veteran's contentions in light of the record and the 
applicable law, the Board finds that the claim fails as a 
matter of law and is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The veteran does not dispute the relevant facts as noted in 
the rating decision and the statement of the case.  He 
received separation pay in the gross amount of $62,614.26 
when he was separated from the military service in September 
1992. The record shows that $12,522.85 of that amount was 
withheld for Federal income tax purposes. 

The veteran first argues that he was told at the time of his 
separation that, if he received any other benefits, they 
would not be reduced until he was 62, and then only a small 
percentage would be removed.  He stated this was in his 
contract that he signed upon separation.  Second, he argues 
that he should not have to pay back the amount deducted for 
the payment for taxes.  

Regarding the applicable law and implementing regulations 
governing recoupment, the RO advised the veteran in May 2003 
correspondence of the requirement that the entire amount of 
his separation pay must be recovered. He currently has a 20 
percent disability evaluation for his service-connected 
disabilities as a result of an April 2003 rating decision. 
The veteran in January 2004 disagreed with the withholding of 
his service connection compensation.

Recoupment of the veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.  

This statute is implemented in 38 C.F.R. § 3.700(a)(5)(i).  
The language of this regulation mirrors the statute and 
states that "[a] veteran who has received separation pay may 
receive disability compensation for disability incurred in or 
aggravated by service prior to the date of receipt of the 
separation pay subject to recoupment of the total amount 
received as separation pay."  38 C.F.R. § 3.700(a)(5)(i) 
(2005).

Prior to September 30, 1996, the law made no provision for 
excluding the amount of Federal income taxes withheld from 
separation pay from the amount recouped by VA.  Effective 
September 30, 1996, the law was amended to provide that the 
amount deducted from disability compensation shall be an 
amount equal to the total amount of separation pay, severance 
pay, and readjustment pay received, less the amount of 
Federal income tax withheld from such pay.  10 U.S.C.A. 
§ 1174(h)(2) (West 2002).  This liberalizing rule applies 
only to separation pay awarded after September 30, 1996.

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  An 
opinion of the VA General Counsel concluded that, "[i]n 
accordance with the provisions of 10 U.S.C.A. § 1174 and 38 
C.F.R. § 3.700, VA disability compensation should be offset 
to recoup the amount of special separation benefits received 
by a former member of the armed forces."  VAOGCPREC 14-92; 
see also VAOGCPREC 12-96.

While the Board is sympathetic to the veteran's position, the 
Board is bound by the law, and this decision is dictated by 
the relevant statutes and regulations. 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As to 
the veteran's first argument that he was misinformed of the 
effect of his acceptance of separation pay on any future VA 
benefits, payment of government benefits must be authorized 
by statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.  Lozano v. Derwinski, 1 Vet. App. 184 (1991), 
relying upon OPM v. Richmond, 496 U.S. 414, 110 L. Ed. 2d 
387, 110 S. Ct. 2465 (1990).  The veteran testified that this 
information was included in the separation contract he 
signed, but he has not provided a copy of that contract to 
support his contentions.  It is unfortunate that the veteran 
was given the wrong information regarding recoupment by VA of 
his separation pay, but the Board has no discretion to 
circumvent the law, VA is not estopped from withholding 
compensation by the misinformation the veteran was given at 
the time of his separation.

As to the recoupment of the Federal income taxes withheld, 
the veteran received the separation pay in September 1992 
prior to the liberalizing law that allows for a reduction of 
the amount recouped equal to the amount of separation pay 
withheld for Federal income tax purposes. VA does not have 
any discretion in the recoupment of the separation pay the 
veteran received.  As the separation payment was paid prior 
to the effective date of the liberalizing legislation, 
recoupment of the Federal income taxes withheld is proper.

Thus the veteran's claim is denied for lack of legal merit.  
In essence, the veteran seeks to have the Board waive the 
rule that payments of money from the federal treasury are 
limited to those authorized by statute, a waiver authority 
the Board or VA does not possess.  See e.g.,  Sandstrom v. 
Principi, 358 F.3d 1376 (Fed. Cir. 2004) (holding in essence 
that no payment may result without an expressed or implied 
statutory authority to do so); see also Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992).

III.  Analysis - Service Connection Claims

Claims to Reopen

The veteran has filed claims for service connection for a low 
back disability, right ankle disability, a right knee 
disability, a left knee disability, a bilateral leg 
disability and obesity.  The Board notes that the veteran was 
previously denied service connection for a right ankle 
disability and bilateral knee disabilities by an October 1995 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In November 2002, the RO received the veteran's claim for 
service connection for bilateral knee disabilities.  In 
January 2003, the RO received the veteran's claim for service 
connection an ankle disability.  Since the claims had been 
previously denied, these are claims to reopen.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, 
"new" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In October 1995, the RO was unable to locate the veteran's 
service medical records prior to rendering its decision.  The 
RO obtained the veteran's service medical records in February 
2003.  As the veteran's service medical records are new and 
material evidence that must be considered in rendering a 
decision on the veteran's claims, the Board reopens the 
veteran's claims for service connection for a right ankle 
disability and bilateral knee disabilities.

The Board notes that the merits of the veteran's claim for a 
right knee disability are not ripe for adjudication and this 
claim is remanded for further development as set forth below 
along with the veteran's claim for service connection for a 
low back disability.  The remaining claims, however, are 
ready for final determination.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2005).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

Right Ankle Disability

The initial inquiry is whether the veteran has a current 
disability.  The veteran has not sought any treatment for his 
alleged right ankle disability.  He did, however, undergo a 
VA examination in March 2003.  At the examination, the 
veteran reported that he has had pain in his ankles since the 
early 1990s.  He stated that he sprained his right ankle in 
Germany playing basketball in the service and has had chronic 
ankle pain since.  Physical examination revealed the veteran 
to have dorsiflexion to 10 degrees and plantar flexion to 35 
degrees in both ankles.  X-rays were taken, which showed no 
degenerative changes in the ankles.  The examiner's 
assessment was bilateral ankle pain with slightly reduced 
motion.

The veteran had previously undergone a VA examination in July 
1995 in conjunction with his original claim for service 
connection.  At this examination, the veteran reported having 
sprained the right ankle playing basketball in 1991, and 
complained of intermittent pain and swelling in the right 
ankle.  Physical examination revealed tenderness to palpation 
laterally with full range of motion.  X-rays were 
unremarkable.  The assessment was residuals of right ankle 
injury.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Neither of the VA examiners diagnosed a pathological reason 
for the veteran's right ankle pain.  There is, therefore, no 
evidence of any underlying malady or condition causing the 
veteran's right ankle pain that may be service connected, and 
service connection is not warranted.  

This decision is further supported by a review of the service 
medical records, which show that the veteran actually 
sprained his left ankle, not his right, multiple times while 
in service.  There is no record of treatment for a right 
ankle sprain.  

The July 1995 VA examiner's opinion as to the etiology of the 
veteran's right ankle pain is not reliable because it is 
based solely on the veteran's report that he sprained his 
right ankle in service.  The examiner did not have the 
veteran's service medical records.  Had they been available, 
he would have seen that the veteran actually sprained his 
left ankle in service.  The March 2003 VA examiner, although 
having the claims folder with the service medical records, 
did not provide an opinion as to whether the veteran's 
current right ankle pain is related to any injury in service.  
The Board finds that no opinion is actually needed, however, 
because there is no evidence that the veteran incurred an 
injury or disease to his right ankle in service.  See 
38 C.F.R. § 3.159(c)(4) (2005).  

As for presumptive service connection, service connection is 
not warranted because there is no chronic disease identified.  

The veteran's appeal is, therefore, denied because there is 
no evidence of a current disability that can be service 
connected, and there is no evidence that the veteran suffered 
an injury or disease in service to his right ankle.

Left Knee Disability

The initial inquiry is whether the veteran has a current left 
knee disability.  The veteran has indicated that he has not 
received treatment for this claimed disability.  He underwent 
VA examinations in July 1995 and March 2003.  At the July 
1995 VA examination the veteran denied any trauma to his knee 
but reported having developed knee pain in approximately 
1985.  He complained of intermittent pain increasing with 
getting up and down, climbing, squatting and stairs.   He 
denied taking any medications and locking or giving way of 
the knee.  Physical examination revealed extension to 0 
degrees and flexion to 90 degrees with slight crepitus and 
peripatellar tenderness, more pronounced on the right.  The 
remainder of the knee examination was unremarkable.  The 
diagnosis was chondromalacia, patella.  The March 2003 VA 
examiner found pain on motion with slight limitation of 
flexion to 125 degrees.  The examiner noted some bony 
thickening of the knees; however, x-rays showed no 
degenerative changes.  The diagnosis was simply bilateral 
knee pain.

The Board finds that, based upon the July 1995 VA 
examination, the veteran has a current left knee disability.  
Service connection, however, is not warranted because there 
is no evidence of an injury or disease incurring in service.  
A review of the service medical records does not reveal any 
complaints of or treatment for any left knee injury or 
disease.  The only treatment related to the knees was a June 
1983 treatment record at which time the veteran complained 
only of right knee pain.  

The veteran testified that he has had pain in his knees since 
service and that he did not seek treatment in service because 
of his position as drill sergeant and not wanting to be seen 
as "riding sick call."  He testified that he would take 
Tylenol given to him for the pain; and that he was told he 
would either have to bear with the pain or take a medical 
discharge.  The veteran, however, has never sought any 
treatment for his left knee pain, even after his discharge.  
His service medical records show no pertinent complaints or 
diagnoses and, although the veteran has alleged a continuity 
of symptomatology (but not treatment) since his separation of 
service, no medical records were provided to support his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  There is, 
therefore, no probative evidence linking his current 
disability with his military service, and his appeal is 
denied.  

As for presumptive service connection, the evidence shows 
that veteran is diagnosed to have chondromalacia of the 
patella in the left knee.  This is not a condition for which 
presumptive service connection is warranted.  See 38 C.F.R. 
§ 3.309(a) (2005).

Bilateral Leg Disability

The veteran contends that he has leg pain and numbness, 
especially in his right leg, on a daily basis.  The veteran 
did not report having leg pain at either of the VA 
examinations conducted in July 1995 or March 2003.  In 
support of his claim, he submitted a private treatment note 
from June 2002.  At that time, he complained of pain in his 
right leg with numbness.  Examination revealed tenderness to 
palpation on his leg.  Straight leg raise was, however, 
negative.  The assessment was simply right leg pain.  The 
doctor gave him an injection of Decadron and Decadron LA 1 cc 
each and placed him on Naprosyn.  He told the veteran that if 
he continued to have problems further studies would probably 
have to be done.  The veteran has stated that he did not 
return to this doctor to have further testing performed.  

Although this doctor did find tenderness to palpation on the 
veteran's right leg, he did not render a diagnosis of the 
pathology of the veteran's pain and tenderness.  There is no 
other medical evidence providing an actual diagnosis of a 
condition that may be causing the veteran's right leg pain.  
As previously stated, VA grants service connection for a 
disability, and pain without any pathology is not a 
disability for VA purposes.  The Board finds, therefore, that 
the veteran does not have a current disability, and the 
veteran's appeal is denied.

Furthermore, this decision is supported by the lack of 
evidence in the service medical records showing complaints of 
or treatment for bilateral leg pain.  There is also no 
medical evidence that the alleged bilateral leg condition 
manifested to a degree of 10 percent within one year of the 
veteran's discharge from service.  

Obesity

The veteran contends that he became obese in service and is 
obese now, and his obesity has an impact on his ability to 
work and on his bilateral ankles, knees and back conditions.  

As for a current disability, the March 2003 VA examiner found 
the veteran to be 69 inches and 275 pounds, and thus he 
diagnosed obesity.  So it appears the veteran is currently 
obese.

Service medical records show that the veteran was 68 inches 
tall and 134 pounds at the time of his service entrance 
examination.  A periodic examination in June 1979 shows the 
veteran weighed 179 pounds.  A periodic examination in April 
1983 shows the veteran was 68 3/4 inches tall and weighed 173 
pounds.  Another periodic examination in May 1989 shows the 
veteran was 69 inches tall and weighed 180 pounds.  There is 
no indication that any disability related to the veteran's 
weight was found at any of these examinations.  The reports 
indicated the veteran was qualified for retention.  In June 
1989, however, the veteran underwent an inpatient weight loss 
program.  The history shows the veteran had a weight control 
problem for six years prior to entering the program.  When he 
entered the program, he weighed 195, and he weighed 188 1/2 
with BDU's when he left.  His physical examination was 
unremarkable except for obesity.  In February 1992, the 
veteran was seen in sick call for a blood pressure check.  
This treatment record notes the veteran was obese.  The 
veteran's separation examination was conducted in June 1992, 
and he weighed 184 pounds at that time.  There was no finding 
of any chronic disease related to the veteran's weight.  

Obesity, in and of itself, is not a disability for which 
service connection may be granted.  Service connection may be 
granted, however, for any underlying disability or disease 
resulting in the obesity, such as an endocrine, psychiatric 
or digestive disorder.  Although the two treatment records in 
June 1989 and February 1992 indicate that the veteran was 
obese while in service, there are no findings that his weight 
gain or his current obesity constitutes or is a 
manifestation, by itself, of a chronic disability.  Obesity 
caused by overeating is the result of the veteran's own 
behavior, and as such is not an "injury" as defined for VA 
purposes.  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. 
Cir. 2003) (defining "injury" as "damage inflicted on the 
body by an external force").    Obesity that is not due to 
an underlying pathology cannot be considered to be due to 
"disease," defined as "any deviation from or interruption 
of the normal structure or function of a part, organ or 
system of the body."  Id.  The body's normal storage of 
calories for future use represents the body working at what 
it is designed to do.  Unless there is a showing of some 
disease that interrupts or causes a deviation from this 
normal function, obesity cannot be service connected.  The 
Board, therefore, has no basis on which to consider the 
veteran's obesity as more than a medical finding or symptom.  
It is well settled that symptoms alone, without a finding of 
an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Service connection for obesity is, therefore, denied.


ORDER

Recoupment of the full amount of the veteran's separation pay 
of $62,614.26 was proper.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for bilateral leg condition 
is denied.

Entitlement to service connection for obesity is denied.




REMAND

The issues of service connection for a low back disorder and 
a right knee disability, along with the issue of an earlier 
effective date for service connection of hypertension, are 
remanded to the AMC.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

The veteran has claimed service connection for a low back 
condition.  A review of the medical records reveals that the 
veteran was seen in June 1980 with complaints of back pain 
and examination revealed he had soreness on the lower left 
side of his back and tightness of the back muscles.  A June 
1983 treatment note shows the veteran was seen for complaints 
of back pain and he was diagnosed with a back strain.  The VA 
examiner in March 2003 diagnosed the veteran to have chronic 
low back strain.  The examiner failed, however, to provide an 
opinion as to whether the veteran's current low back strain 
is related to that diagnosed in service.  A new VA 
examination is, therefore, in order.

The veteran has also claimed service connection for a right 
knee disability.  Review of the service medical records shows 
the veteran was seen in June 1983 for complaints of right 
knee pain.  It was noted on physical examination that there 
was some crepitus in the right knee.  The assessment was 
right knee pain.  The July 1995 VA examiner found the veteran 
had flexion of the right knee limited to 90 degrees with 
slight crepitus and peripatellar tenderness.  The examiner 
diagnosed chondromalacia, patella, of the right knee, but he 
did not have the service medical records at the time of his 
examination and thus did not give a nexus opinion.  The March 
2003 examiner had the claims file but failed to find any 
pathology for the veteran's complaints of right knee pain or 
to render an opinion as to whether the veteran's current 
right knee disorder is related to the veteran's military 
service.  A new examination is thus in order for this claim.

As for the veteran's claim for an earlier effective date for 
hypertension, the Board must remand this claim for compliance 
with the notice provisions of the Veterans Claims Assistance 
Act of 2000.  The RO failed to provide adequate notice to the 
veteran of either the requirements for establishing service 
connection for hypertension prior to the initial rating 
decision or to subsequently provide notice of the 
requirements for establishing an earlier effective date for 
service connection of hypertension.  Proper notice complying 
with the current standards should be provided to the veteran, 
and his claim for an earlier effective date readjudicated 
after he has had an opportunity to respond to the notice.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with 
VCAA-compliant notice of the information and 
evidence necessary to substantiate his claim 
for an earlier effective date for service 
connection for hypertension.  The notice 
should include the instruction that he should 
submit to VA copies of any evidence relevant 
to this claim that he has in his possession 
and has not already provided.  See 38 C.F.R. 
§ 3.159(b) (2005).

2.  The veteran should be scheduled for a VA 
orthopedic examination.  The claims file 
should be provided to the examiner for review 
in conjunction with the examination.

After reviewing the claims file, examining the 
veteran and conducting any necessary 
diagnostic testing, the examiner should 
identify any pathology effecting the veteran's 
low back and right knee and then render an 
opinion as to the whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that these current conditions are 
related to any disease or injury incurred 
during service.  In conducting the 
examination, the examiner's attention is 
invited to the June 1980 and June 1983 
treatment notes in the veteran's service 
medical records reflecting back and knee 
complaints.  

3.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


